Order entered in the Supreme Court, New York County, on June 26, 1974, denying a motion to punish plaintiff for contempt for failure to permit visitation of children and related relief, unanimously affirmed, without costs and without disbursements, and without prejudice to a renewal of the motion together with a request for an evidentiary hearing or an immediate trial. Detailed visitation rights were granted to defendant father. The affidavits upon which this application was denied present sharp issues of fact which cannot be resolved without a hearing. This divorce case has been at issue since July, 1973. Custody, visitation and all its ramifications are important issues. Special Term should order an evidentiary hearing or preferably an immediate trial in accordance with section 249 of the Domestic Relations Law, which has legislatively expressed the entitlement to preference in the trial of such matters where justice so requires. Concur ■—Nunek, J. P., Kupferman, Lupiano, Steuer and Lane, JJ.